EXHIBIT 10.33

EXCLUSIVE SUPPLY AGREEMENT

            This Exclusive Supply Agreement (this "Agreement") is entered and
made effective as of September 16, 1997 (the "Effective Date") by and between
Alchemy Engineering, LLC, a California limited liability company d/b/a SiTech,
LLC, with its principal executive offices located at 6125 West Campus Circle
Drive, Irving, Texas 75038 ("SiTech"), and Mentor Corporation, a Minnesota
corporation with its principal executive offices located at 5425 Hollister
Avenue, Santa Barbara, California ("Mentor").

            WHEREAS, SiTech intends to manufacture certain Material (as defined
in Section 1.6 below) which are used by Mentor in its manufacturing business;

            WHEREAS, SiTech desires to supply the Materials manufactured by
SiTech exclusively to mentor on the terms and conditions set forth in this
Agreement;

            WHEREAS, Mentor desires to purchase from SiTech substantially all
the materials manufactured by SiTech on the terms and conditions set forth in
this Agreement; and

            WHEREAS, concurrent herewith Mentor and SiTech will enter into that
certain Option and Stock Purchase Agreement (the "Option Agreement") whereby
Mentor will be granted an option to purchase all the capital stock of SiTech
from the SiTech shareholders;

            NOW, THEREFORE, in consideration of the premises and the mutual
promises and covenants set forth below, SiTech and mentor mutually agree as
follows:

1.                DEFINITIONS

1.1                 "Affiliate" shall mean (a) any company owned or controlled
to the extent of at least fifty percent (50%) of its issued and outstanding
voting stock by a party to this Agreement and any other company so owned or
controlled (directly or indirectly) by any such company or the owner of any such
company, or (b) any partnership, joint venture or other entity directly or
indirectly controlled by, controlling, or under common control of, to the extent
of fifty percent (50%) or more of voting power) or otherwise having power to
control its general activities), a party to this Agreement, but in each case
only for so long as such ownership or control shall continue.

1.2                 "Delivery Date" shall mean a date for which delivery of the
Material to Mentor is properly requested by Mentor in a written purchase order.

1.3                 "FDA" means the United States Food and Drug Administration.

1.4                 "First Sale" shall mean the first sale of the Material by
SiTech to Mentor.

1.5                 "Initial Term" shall have the meaning set forth in
Section 5.1 hereof.

1.6                 "Materials" shall mean all materials manufactured by SiTech
as set forth inExhibit A attached hereto and by this reference incorporated
herein.

1.7                 "Mentor" as used in this Agreement shall include Mentor
and/or each of its wholly-owned Affiliates.

2.                SALE AND PURCHASE OF MATERIALS

2.1                 Supply of Material.

(a)                 SiTech hereby agrees to manufacture for, and deliver
exclusively to Mentor, and Mentor agrees to purchase from SiTech, such
quantities of the Materials to meet Mentor requirements based upon such written
purchase orders and forecasts provided Pursuant to Section 2.3 hereof.  In the
event that Mentor's requirements differ significantly (by more than 10%) from
the forecasts, Mentor will promptly notify SiTech of the fact and of the amount
of such variance, and SiTech shall use its best efforts to accommodate any
variance upon receiving notice thereof from Mentor.  The parties hereto
acknowledge and agree that SiTech may manufacture or sell other products to any
third party upon the prior written consent of Mentor, which consent may be
withheld by Mentor at Mentor's sole and absolute discretion.

(b)                 Mentor shall be provided with a list of raw materials and
finished goods inventory on a quarterly basis.  Such list shall reflect the
status of SiTech's inventory at the end of each calendar quarter sufficient to
assure that Mentor shall have a three (3) month supply of the materials to be
purchased by Mentor pursuant to the terms of this Agreement (the "Minimum
Inventory Level").  Mentor shall have the right, but not the obligation, to
conduct an annual audit of SiTech, at Mentor's expense, to satisfy itself that
such Minimum Inventory Level is being met.  In the event that Mentor's audit or
any SiTech Quarterly report shall reveal that SiTech has not maintained the
Minimum Inventory Level for each necessary raw material, Mentor may, at its sole
option, purchase a three (3) month supply of any such raw material and store
such raw material at SiTech's facility.  SiTech shall reimburse Mentor for
Mentor's actual cost for such raw materials upon SiTech's use of the raw
material purchased by Mentor.

2.2                 Specifications; Regulatory Compliance; Manufacturing; Master
Device File.

(a)                 SiTech shall manufacture the Materials in accordance with
the specifications set forth in Exhibit A attached hereto; provided, however,
that in the case of a discrepancy, SiTech shall be required to meet such
specification sonly to the extent met by Mentor's prior vendor.  SiTech's
Manufacturing operations shall be in conformance with ISO-9002 and shall follow
current good manufacturing practices as promulgated or modified by the FDA from
time to time ("GMPs"), and all other applicable federal, state, and local
regulatory authorities as requested by Mentor.  SiTech shall not deviate in any
way whatsoever therefrom without the prior written consent of a duly authorized
representative of Mentor.  Mentor shall have the right and SiTech shall allow
Mentor access, from time to time, and upon reasonable notice and during business
hours, to inspect or audit SiTech's manufacturing and storage facility, tools,
and equipment as well as SiTech's quality assurance systems, testing operations,
compliance procedures, and records relating to the Material, to ensure
compliance by SiTech with applicable regulatory requirements, including without
limitation applicable GMP regulations.  Any audits shall be scheduled at normal
business hours upon at least fifteen (15) days prior written notice to SiTech.

(b)                 In the event Mentor determines that SiTech is not in
compliance with applicable regulatory requirements, including without limitation
applicable GMP regulations, Mentor shall promptly deliver to SiTech written
notice of such non-compliance ("Non-compliance Notice").  SiTech shall create
and deliver to Mentor an action plan to address any such non-compliance (the
"Action Plan") within fifteen 915) days of this receipt of the Non-compliance
notice.  The Action Plan shall be mutually agreeable to Mentor and SiTech,
including the time period and the action(s) necessary to correct any
non-compliance by SiTech.  In no event shall the time period set forth in the
Action Plan to correct any current non-compliance exceed twelve (12) months from
the date of SiTech's receipt of the Non-compliance Notice.  In the event SiTech
fails to cure any such non-compliance within the time period set forth in the
Action Plan, Mentor shall have the right, but not the obligation, to terminate
this Agreement pursuant to Section 5.2(e) below with respect to the Materials
affected or to elect to have some or all of the affected Materials supplied by a
third party supplier pursuant to Section 4 below.

(c)                 For any changes to the specifications set forth in Exhibit A
requested by Mentor which are not required to comply with applicable regulatory
requirements, including without limitation, applicable GMP regulations.  Mentor
shall deliver to SiTech written notice of such desired changes, and SiTech shall
use its best efforts to implement, at Mentor's reasonable expense, such changes
requested by Mentor.  The parties hereto agree to work together in good faith to
implement any such changes to the specifications. 

(d)                 SiTech shall establish, file with the FDA and maintain in
accordance with the requirements of the FDA, a Master Device File ("Master
Device File") with respect to the Materials.  Upon Mentor's request SiTech
shall:

(i)                  Provide Mentor with a table of contents of the Master
Device File and any other summary information that is not of a proprietary
nature;

(ii)                Authorize the FDA to access on behalf of Mentor any Master
Device File of SiTech pertaining to the Materials;

(iii)               Provide Mentor with information not of a proprietary nature
relative to the interpretation or application of data contained in the Master
Device File in order to support (a) any filing or application then pending
before the FDA or any other United States or foreign government agency, or (b)
any proceedings then being conducted by or before the FDA or any other United
States or foreign government agency, or (c) any pending or threatened litigation
or other proceeding involving Materials to which Mentor is or may become a
party;

(iv)              Certify to or on behalf of Mentor that any Materials hereunder
meet the specifications contained in the Master Device File and are manufactured
in compliance with applicable governmental statutes, regulations, and
guidelines; and

(v)                Notify Mentor of the nature and extent of any deficiency
alleged by the FDA to exist in the Master Device File and, any actions, if any,
that SiTech proposes to take to remedy such deficiency.

2.3                 Purchase Orders; Forecasts.  With respect to the Materials,
Mentor shall deliver to SiTech at least one (1) full calendar quarter prior to
the month in which the First Sale (the "Initial Month") is projected to occur,
(i) Mentor's rolling non-binding forecast for the twelve (12) month period
commencing with the first calendar day of the Initial Month, and (ii) with
respect to Mentor's first purchase order of Materials, a written purchase order
and Delivery Dates for the initial sixty (60) day period commencing with the
Initial Month.  Thereafter, commencing with the Initial Month, Mentor shall
deliver to SiTech on a monthly basis, or at intervals Mentor and SiTech may
otherwise mutually agree upon, but in no event longer than ninety (90) days, a
binding forecast update of its quantity requirements for such Materials for the
ensuing sixty day period.  Each written purchase order shall specify the
Delivery Date and shall include a reference to this Agreement.  SiTech shall
acknowledge in writing within three (3) business days after receipt of any
written purchase orders submitted by Mentor (i) its receipt of such purchase
order and (ii) its ability to inability to fulfill such sixty (60) day
forecasts.  The terms and conditions of this Agreement will control over any
terms contained in any Mentor written purchase order, written acceptance or
acknowledgement by SiTech, invoice or any other document that is not clearly an
amendment to this Agreement signed by both parties.

2.4                 Labeling and Packaging.  SiTech shall label the Materials in
accordance with the labeling specifications set for in this Section 2.4.  Unless
Mentor otherwise requests, all Materials ordered by mentor shall be packed for
domestic shipment and storage in accordance with SiTech's standard commercial
practices.  SiTech will mark all containers with necessary handling and shipping
information, including but not limited to any special handling that may be
required, and will provide an itemized packing list with each shipment which
shall include (i) the purchase order number(s) prominently marked, (ii) the
quantity of the Material shipped, (iii) the date of shipment, (iv) supplier
parts number, (v) suppliers parts description (vi) supplier lot number, (vii)
net weight and (viii) expiration date.  Mentor shall notify SiTech of any
special packaging requirements, which she be at Mentor's expense.

2.5                 Delivery.  All Materials delivered to mentor shall be F.O.B.
SiTech's facilities set forth in each written purchase order.  SiTech shall use
its best efforts and the latest and most efficient delivery systems to deliver
the Materials no sooner than three (3) days prior to the applicable Delivery
Dates and no later than the applicable Delivery Date.  SiTech shall use its best
efforts to assist Mentor in arranging any desired insurance (in amounts that
Mentor shall determine) and transportation, via air freight unless otherwise
specified in writing, to any destination specified in writing from time to time
by Mentor.  All customs, duties, costs, taxes, insurance premiums, and other
expenses relating to such transportation and delivery, shall be at Mentor's
expense.

2.6                 Certificate Regarding Specifications and Regulatory
Compliance: Invoice.

(a)                 All materials delivered to Mentor shall be accompanied by a
certificate, signed by the President or the most senior Quality Assurance
Manager of SiTech at such time indicating that the Materials being delivered (i)
have been tested by SiTech, (ii) meet the specifications set forth in Exhibit A
attached hereto and are in compliance with all applicable regulatory
requirements, including without limitation, GMPs pursuant to Section 2.2 above,
and (iii) are free from any manufacturing defects.

(b)                 An invoice for the amount due for the Materials shall be
sent separately by SiTech to Mentor's accounts payable department.

2.7                 Rejection and Inspection of Material.

(a)                 Every tender of Materials must materially comply with the
Material specifications set forth in Exhibit A hereto.  Mentor may reject any
portion of any shipment of the Materials which is not conforming with the
specifications contained in Exhibit A.  In order to reject a shipment, Mentor
must (i) give notice to SiTech of Mentor's intent to reject the shipment within
fourteen (14) days of receipt together with a written indication of the reasons
for such possible rejection.  After notice if intention to reject is given,
Mentor and SiTech shall both examine the Materials in question using mutually
agreeable test methods as set forth on Exhibit B to determine the extent and
existence, if any, of any nonconformity has been made, the deadline for payment 
for the Materials, as set forth in Section 3 below, shall be suspended.  If the
Materials are determined to be nonconforming, Sitech shall, at its own cost and
expense, promptly undertake to replace such nonconforming Materials and deliver
conforming Materials to Mentor.  If no such notice of intent to reject is timely
received, Mentor shall be deemed to have accepted such delivery of Material.

(b)                 Notwithstanding Section 2.7(a) above, in the case of
Materials having latent defects which upon diligent examination by Mentor upon
receipt could not have been discovered, or the physical characteristics of
Materials have changed so such Material is not conforming with the
specifications contained in Exhibit A attached hereto, mentor shall give notice
of Mentor's intent to return such Materials within thirty (30) days after
discovery of such defects or change in physical characteristics, provided that
such notice may in no event be given later than the warranty period set forth in
Section 6.10 below, except as otherwise provided in Section 2.7(c) below.  Upon
receipt of such notice, SiTech shall use its reasonable efforts to provide
replacement Materials to Mentor at SiTech's own expense.

(c)                 Notwithstanding Sections 2.7(a) and 2.7(b) above, Mentor may
return to SiTech at any time any Materials with physical characteristics that
have changed so that such materials is not conforming with the specifications
contained in Exhibit A attached hereto to be reconditioned and returned to
Mentor, provided that SiTech may charge Mentor an amount not greater than fifty
percent (50%) of the original price paid by Mentor for such reconditioned
Material if (i) such Material's "shelf life" has expired and (ii) the warranty
period set for in Section 6.10 has expired.  If such reconditioned Material's
shelf life and the warranty period set forth in the Section 6.10 have not
expired, Sitech shall provide Mentor with such reconditioned Material at
SiTech's own cost.

(d)                 Except as otherwise agreed to by Mentor, SiTech shall not
change in any way the specifications of the Material, or any process, material,
equipment or facility use in the production of the Material without the prior
written approval of Mentor's Quality Assurance Manager at such time.

2.8                 Conditions Precedent.  Mentor's obligation to purchase the
Materials exclusively from SiTech and SiTech's obligation to manufacture and
sell the Materials exclusively to Mentor is (a) conditioned upon the execution
of the Option Agreement by SiTech, its Members (as defined therein) and Mentor
an (b) severable as to each Material and shall commence upon completion
satisfactory to Mentor of the inspection, acceptance and validation of each
Material.  However, in no event shall Mentor's obligation to purchase each
Material be suspended by operation of the Section 2.8 for more than ninety (90)
days after the filing by SiTech of a Master Device File for that Material with
FDA.

3.                PRICE AND PAYMENTS

3.1                 Price.  The price for the Materials hall be set for in
Exhibit C attached hereto and by this reference incorporated herein
(collectively, the "Purchase Price"), and such Purchase Price shall remain firm
for the term of this Agreement, except as otherwise provided in Section 3.2
below.

3.2                 Price Increase.  Mentor and SiTech will reexamine the
Purchase Price annually on each anniversary of the Effective Date and shall
mutually determine whether an increase or decrease of the Purchase Price is
necessary to reflect any change in the market price or in the cost of raw
materials used to produce such Materials.  There shall be no change in the
Purchase Price if Mentor and SiTech are unable to agree upon any such change
within thirty (30) days of the anniversary of the Effective Date.

3.3                 Method of Payment.  All payments are hereunder to SitTech
shall be due to SiTech in United States dollars on the later of (i) thirty (30)
days following the date of the applicable invoice and (ii) the receipt of the
applicable invoice in proper form (which form shall include (A) Mentor's
purchase order number, (B) the customer part number an (C) the same price for
the materials set forth in corresponding purchase order); provided, however that
in the event Mentor rejects any Materials pursuant to Section 2.7 above, payment
for such rejected Materials shall be suspended in accordance with the terms set
forth in Section 2.7 above until Mentor and SiTech are able to determine the
extent and existence, if any, of any nonconformity of the Materials in question.

3.4                 Past Due Amount.  Any amount due hereunder shall, if
remaining past due for thirty (30) days (sixty (60) days after Mentor's receipt
of invoice), shall accrue interest hereon at the rate of 1-1/2 % per month for
each month or portion thereof that the amount remains due.  In the event that
any invoice remains past due for more than ninety (90) days, SiTech may, at its
option, require any further shipments of Materials to mentor to be sent C.O.D.
until otherwise agreed by SiTech.

4.                PARTIAL TERMINATION AND PENDING DISPUTES.  If SiTech (i) fails
to timely deliver ninety percent (90%) of the amount of any Materials ordered by
Mentor as required hereunder for nay reason excluding force majeure, as measure
over any period of sixty (60) or more consecutive days, or (ii) the Materials
delivered by SiTech do not conform to the specifications for such Materials set
forth in Exhibit A or are not manufactured in the conformance with applicable
regulatory requirements, including without limitation applicable GMP
regulations, then Mentor may upon twenty (20) days' prior written notice to
SiTech (as long as SiTech has not cured such default within such time) elect to
have such affected Materials (the "Affected Materials") supplied by a third
party supplier, selected by Mentor in its sole discretion, for the next ninety
(90) days (the "Third Party Period").  Upon the expiration of the Third Party
Period and upon the satisfactory completion of an audit and inspection of SiTech
pursuant to Section 2.2 above, SiTech shall recommence supplying the Affected
Materials to Mentor; provided, however, that if after the expiration of the
Third Party Period, the audit and inspection of SiTech is not satisfactory to
Mentor, Mentor shall, at its sole discretion, (i) continue to have Affected
Materials supplied by a third party supplier and terminate this Agreement with
respect to the Affected Materials or (ii) continue to have the Affected
Materials supplied by a third party supplier for indefinite consecutive periods
of ninety (90) days until a satisfactory completion of an audit and inspection
of SiTech pursuant to Section 2.2 above.

5.                TERMINATION, RIGHTS, AND OBLIGATIONS UPON TERMINATION

5.1                 Term.  Unless terminated for any particular Material
pursuant to Section 4 above or by either party pursuant to the other provisions
of this Section 5, this Agreement shall continue in effect until seven (7) years
from the date first set forth above (the "Initial Term").  After the Initial
Term and in the event the Option Agreement is renewed, this Agreement shall
automatically renew for additional one (1) year terms to coincide with any
renewal term of the Option Agreement unless written notice terminating this
Agreement without cause is given by Mentor not less than six (6) months prior to
the expiration of the Initial Term or any renewal term.

5.2                 Termination for cause.  This Agreement may be terminated in
its entirety by either party upon the occurrence of an "Event of Default" (as
defined below) by delivering to the defaulting party at least thirty (30) days
prior to the effective date of the written notice of termination (the "Notice of
Termination") describing the Event of Default.  For the purposes of Section 5.2,
an Event of Default is any of the following events:

(a)                 Failure by Mentor to make any payment when due and the
failure of Mentor to pay such delinquent amount plus any other non-delinquent
amounts due and payable at such time within thirty (30) days of Mentor's receipt
of the Notice of Termination;

(b)                 Filing by either party hereto for bankruptcy , receivership,
assignment for the benefit of creditors of all or a substantial portion of the
assets of such party or other admission by such party of its inability to pay
its debts as they mature;

(c)                 The filing of an involuntary petition for bankruptcy,
reorganization, receivership or similar proceeding against either party hereto
which proceeding is not dismissed within sixty (60) days;

(d)                 If either party hereto  breaches any material provision of
this Agreement and fails to cure such breach within sixty (60) days of written
notice describing the breach; or

 

(e)                 If SiTech is at any time not in compliance with any of the
applicable regulatory requirements, including but not limited to GMPs, and it
fails to deliver an Action Place to Mentor pursuant to Section 2.2(b) above, or
it fails to otherwise cure the non-compliance pursuant to the Action Plan
delivered to mentor pursuant to Section 2.2(b) above.

5.3                 Other Termination Event.  This Agreement may be terminated
in its entirety by Mentor upon the exercise by mentor of its option to purchase
all of the assets of SiTech and the closing of the purchase of such assets by
Mentor pursuant to the terms of the Option Agreement.

5.4                 No Liability for Termination.  Neither party shall incur any
liability whatsoever for any damage, loss or expenses of any kind suffered or
incurred by the other (or for any compensation to other) arising from or
incident to any termination of the Agreement by such party which complies with
the terms of this Agreement, whether or not such party is aware of any such
damage, loss or expenses.

5.5                 Effect of Termination.  The following provisions shall
survive the termination of this Agreement: Sections 3, 5.4, 5.5., 6.5, 6.6, 6.7,
6.8, 6.10, 7 and 8.  Remedies for all breaches hereunder will also survive. 
Upon termination of his Agreement, SiTech shall continue to fulfill, subject to
the terms of Section 3, all firm orders accepted by it prior to the effective
date of termination, and Mentor shall be obligated to pay for all Materials
ordered or delivered prior to the date of termination, subject to the terms of
Section 3 of this Agreement.  Notwithstanding anything in this Section 5.5 to
the contrary, in the case of termination under Section 5.2, the terminating
party may elect whether obligations under firm orders will remain in effect.

5.6                 Return of Property.  Upon expiration or termination of this
Agreement, each party shall return to the other party any information,
confidential materials, technical materials, samples, correspondence,
specifications and other documents or materials belonging to the other party,
together with any copies thereof (the "Properties"); provided, however, that
each party shall have the right to retain such Properties to perform its
obligations remaining hereunder after the expiration or termination of the
Agreement.

6.                REPRESENTATIONS, WARRANTIES, COVENANTS, AND INDEMNIFICATION

6.1                 No Rights Created.  Mentor and SiTech hereby agree that
nothing in this Agreement shall give either party any right, title or interest
in any information, or any copyrights, trademarks, patents or trade secrets of
the other party or used by the other party under license from a third party.

6.2                 Rights, Power, Authority and Binding Obligation.  Each party
hereby represents and warrants to the other party that it has full right, power
and authority to enter into this Agreement and that this Agreement constitutes a
valid and binding obligation on such party.

6.3                 Compliance with Law.  SiTech represents and warrants that it
is in compliance with all applicable laws and regulations (including but not
limited to environmental laws and regulations) and other orders in connection
with entering into this Agreement, manufacturing the Materials and delivering
the Materials.  SiTech will be solely responsible for the proper disposal of any
materials or waste resulting from the manufacturing of the Materials.  Under no
circumstances shall Mentor be liable for direct, incidental or consequential
damages result from the use, handling, storage or disposal of materials, waste
or any other chemicals, raw materials or inputs by any affiliate, employee,
agent or contractor of SiTech.

6.4                 SiTech Facilities.  SiTech represents and warrants that the
facility used to manufacture the Materials or the location where the Materials
are produced is in compliance with ISO 9002 and follows applicable GMP
regulations.

6.5                 No Infringement.  SiTech represents and warrants that (i)
the materials are free from rights or claims of any other person and Mentor's
purchase and resale (or holding in inventory) of the Materials does not infringe
upon or violate any United States or foreign intellectual or industrial property
right or other right of any third party and (ii) there are no patents issued by
any country, or any other prior art, that invalidate or would invalidate any of
the patents covering the Materials, if any, to SiTech's knowledge.

6.6                 Confidential Information.

(a)                 From time to time during the term hereof, the parties may
require from each other certain secret confidential information, including
knowledge, information, data, know-how, concepts, ideas, methods, processes,
formulae, trade secrets, procedures, techniques and improvements and all other
compilation of information (whether or not reduced in writing or in electronic
format or whether or not patentable or copyrightable) which re or may in any way
be related to the Materials or to the respective businesses of the parties
("Proprietary Information").  The parties shall keep strictly secret and
confidential and shall not, either during or after termination of the Agreement,
without the other party's written consent disclose to any third parties or use
at any time after termination of this Agreement any Proprietary Information of
the other party, excepting that either party may disclose such Proprietary
Information to its employees for whom such information is necessary for
performance of their duties.  The parties shall use their best efforts to compel
any parties to whom they provide Proprietary Information to keep such
information confidential in accordance with this Section 6.6(a).  The parties
agree not to use the Proprietary Information of the other party commercially or
for any other purpose other than for the purpose contemplated by this Agreement.

(b)                 The obligations undertaken by he parties pursuant to Section
6.6(a) above shall not apply to:

(i)                  Such information that is generally known to the public at
the time of disclosure to the other party (the "Recipient Party") or
subsequently becomes generally known to the public through no breach of Section
6.6(a) above by the non-disclosing party;

(ii)                Such information that was in the Recipient Party's
possession prior to disclosure hereunder;

(iii)               Such information that was obtained by the Recipient Party in
good faith from a third party lawfully possessing and having a right to disclose
same;

(iv)              Such information that the Recipient Party is required by court
order to disclose, provided that any Recipient Party receiving any subpoena, or
governmental, judicial or administrative request for any Proprietary Information
of the other party shall notify the other party of the request immediately, and
shall not disclose such information absent the other party's consent or a court
order requiring such disclosure; or

(v)                Such information that the Recipient Party affirmatively
demonstrates to the other party's reasonable satisfaction, prior to any use or
disclosure, that the Propriety  Information was independently developed by the
Recipient Party without the aid, application, reference or use in any way of
information received from the other party.

(c)                 Within thirty (30) days following the termination or
expiration of this Agreement or the request of a party hereto, each party shall
return all Proprietary Information belonging to the other party and copies
hereof, and any other records containing such Proprietary Information to the
other party, except that each party may retain copies of such Proprietary
Information to the extent necessary to meet its continuing obligations to supply
Material under this Agreement.

(d)                 Mentor and SiTech acknowledge that any breach or violation
of the confidentiality provision in Section 6.6(a) above will result in
irreparable and continuing damage to the non-breaching party for which there may
be no adequate remedy at law, and Mentor and SiTech agree that in the event of
any such breach or violation by either party, the non-breaching party shall be
entitled to both damages and/or injunctive relief.

6.7                 Duty to Keep Books and Records.  SiTech hereby covenants and
agrees to keep and maintain at all times an accurate account of all operations
within the scope of this Agreement for a period of at least seven (7) years
after the expiration or termination of this Agreement, including without
limitation, all of its books and records of Material sales, device master
records, device history records, and master access files.

6.8                 Intellectual Property.  All discoveries, improvements,
inventions, and trade secrets developed by SiTech in the performance of this
Agreement shall be the sole property of SiTech.

6.9                 Best Efforts.  Sitech shall use its best efforts to carry on
the developments of SiTech's business in order for SiTech to fulfill its
obligations under this Agreement.

6.10              Warranties.  SiTech warrants to Mentor that the Materials
shipped hereunder (i) shall conform in all material respects to the
specifications set for in Exhibit A, as then in effect, and to all applicable
regulatory requirements, including without limitation, applicable GMP
regulations, as then in effect, (ii) shall have a shelf life of at least six (6)
months from the date of receipt of such Materials by Mentor, and (iii) shall be
free from any defects or change in physical characteristics for a period of six
(6) months from the date of receipt of such Materials by Mentor.  SiTech  HAS
NOT AUTHORIZED ANYONE TO MAKE ANY REPRESENTATION OR WARRANTY OTHER THAN AS
PROVIDED ABOVE.  THE FORGOING LIMITATIONS OF WARRANTIES SHALL NOT IN ANY WAY
LIMIT MENTOR'S RIGHTS UNDER SECTION 7 HEREOF.

7.                      INDEMNIFICATION.

7.1                 Indemnification by Mentor.  Mentor shall indemnify, defend
and hold SiTech and its officers, directors, employees, and agents
(collectively, the "SiTechIndemnitees") harmless from and against any and all
loss, harm and liability including, without limitation, all costs, damages,
settlements, claims, suits and expenses (including reasonable attorneys' fees)
made against or sustained by any SiTechIndemnitee (collectively, "SiTech
Losses") arising out of or resulting from the death of, or bodily injury to, any
person which is attributed to the use of a Material by Mentor or the
incorporation of a Material into any mentor product, except to the extent that
such SiTech Losses are caused by the intentional misconduct of SiTech or its
employees, agents, contractors or representatives.

7.2                 Indemnification by SiTech.  SiTech shall indemnify, defend
and hold Mentor and its Affiliates and their officers, directors, employees and
agents (collectively, the "Mentor Indemnitees") harmless from and against all
loss, harm and liability including, without limitation, all costs, damages,
settlements, claims, suits, and expenses (including reasonable attorneys' fees)
made against or sustained by any Mentor Indemnitee arising from (i) the death
of, or bodily injury to, any person on account of the Materials as a result of
negligence or willful misconduct of SiTech or any affiliate, officer, director,
employee or agent of SiTech (ii) any reasonable SiTech-approved out-of-pocket
costs to Mentor and its Affiliates due to the recall of any Processed Material
or (iii) an infringement of any third party patent right, copyright right,
trademark right or other intellectual property right or misappropriation of any
trade secret (collectively "Mentor Losses") to the extent such Mentor Losses are
finally determined by a court of competent jurisdiction or by specific reference
in a settlement of litigation consented to by SiTech pursuant to Section 7.4 to
have been caused by (a) willful or intentional failure to deliver such Material
in accordance with SiTech's warranties set for in Section 6.10, (b) the
negligence or willful misconduct of SiTech or any employee, consultant, agent or
subcontractor of SiTech or its Affiliates, or (c) an breach of a material
obligation of SiTech under this Agreement (collectively, a "SiTech Claim"),
except that SiTech shall have no liability under this Section 7.2 for any Mentor
Losses arising from a Mentor Claim.

7.3                 Limitations to Indemnity.  The indemnities of Sections 7.1
and 7.2 shall not apply (i) if the indemnified party fails to give the
indemnifying party prompt notice of any claim it receives and such failure
materially prejudices the indemnifying party, or (ii) unless the indemnifying
party is given the opportunity to approve any settlement.  Furthermore, the
indemnifying party shall not be liable for attorneys' fees or expenses of
litigation of the indemnified party unless the indemnified party gives the
indemnifying party the opportunity to assume control of the defense or
settlement.  In no event shall the indemnifying party assume control of the
defense of the indemnified party without the consent of the indemnified party
(which consent shall be given at its sole discretion).

7.4                 Settlement.  In no event shall the indemnifying party be
entitled to settle any of the above-mentioned claims without the written consent
of the indemnified party, which consent shall not be reasonably withheld.

7.5                 Insurance.  SiTech, at its sole cost and expense, shall
carry and at all times during the Initial Term and any subsequent period,
maintain in full force and effect the following insurance coverage:

(a)                 Workers' Compensation Insurance as required by Texas law;

(b)                 Employers' Liability Insurance as required by Texas law;

(c)                 General Comprehensive Liability Insurance, with contractual
liability and property damage endorsements in the minimum amount of Two Million
Five Hundred Thousand Dollars ($2,500,000) each occurrence and in the
aggregate.  Such coverage shall also include coverage for business interruption
with coverage limits and terms reasonably acceptable to Mentor.

(d)                 Environmental impairment liability insurance for non-sudden
and accidental occurrences, if required by applicable law or regulation.

Such insurance policies shall cover any and all Mentor Losses as provided herein
for which indemnification is provided by Section 7.2 above.  SiTech, upon
request of Mentor, will supply Mentor with appropriate certificates of insurance
evidencing the forgoing insurance coverage.

8.                      MISCELLANEOUS

8.1                 Amendment and Waiver.  Except as otherwise expressly
provided herein, any provision of this Agreement may be amended and the
observance of any provision of this Agreement may be waived (either generally or
in any particular instance and either retroactively or prospectively) only with
the written consent of the parties hereto.  However, it is the intention of the
parties that this Agreement be controlling over additional or different terms of
any purchase order, confirmation, invoice or similar document, even if accepted
in writing by both parties, and that waivers and amendments of any provision of
this Agreement shall be effective only if made by non-pre-printed agreements
signed by both parties and clearly understood by both parties to be an amendment
or waiver.  The failure of either party to enforce its rights under this
Agreement at any time for any period shall not be construed as a waiver of such
rights.

8.2                 Governing Law and Legal Actions.  This Agreement shall be
governed by and construed under the law of the State of California and the
United States without regard to conflicts of laws provisions thereof.  Unless
the parties hereto mutually agree otherwise, the sole jurisdiction and venue for
actions related to the subject matter hereof shall be the California state and
U.S. federal courts having within their jurisdiction the location of Mentor's
principal place of business.  Both parties consent to the jurisdiction of such
courts and agree that process may be served in the manner provided herein for
giving of notices or otherwise allowed by California state or U.S. federal law. 
In any action or proceeding to enforce rights under this Agreement, the
prevailing party shall be entitled to recover costs and attorneys' fees.

8.3                 Notice and Reports.  All notices, consents or approvals
required by this Agreement shall be in writing sent by certified air mail,
postage prepaid or y facsimile (confirmed by such certified or registered mail)
to the parties at the following addresses or such other addresses as may be
designated in writing by the respective parties:

To SiTech:         Alchemy Engineering, LLC
                        d/b/ SiTech, LLC
                        Attn: Richard Compton
                        P.O. Box 1018
                        Carpinteria, CA 93104

To Mentor:        Mentor Corporation
                        5425 Hollister Avenue
                        Santa Barbara, CA 93111
                        Facsimile No,: (805) 681-6006
                        Attention: Anthony R. Gette

With a copy to: Chief Legal Counsel
                        Mentor Corporation
                        5425 Hollister Avenue
                        Santa Barbara, CA 93111
                        Facsimile No,: (805) 681-6006
                        Attention: Douglas H. Altschuler, Esq.

Notices shall be deemed effective on the date of mailing. 

8.4                 Entire Agreement.   This Agreement (and all Exhibits
hereto), the Option Agreement and the License Agreement (and all Exhibits and
Schedules thereto) constitute the entire understanding and agreement with
respect to the subject matter hereof and supersede all proposals, oral and
written, all negotiations, conversations, or discussion between or among parties
relating to the subject matter of this Agreement and all past dealing or
industry custom.

8.5                 Severability.  If any provision of this Agreement is held to
be illegal or unenforceable, that provision shall be limited or eliminated to
the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect and enforceable.

8.6                 Relationship of Parties.  The parties hereto expressly
understand and agree that the other is an independent contractor in the
performance of each and every part of this Agreement, is solely responsible for
all of its employees and agents and its labor costs and expenses arising in
connection herewith.  Neither party hereto shall have any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of the other party or to bind to any contract, agreement or undertaking
with any third party.  Neither party may use or assign to an Affiliate or any
other third party the name, brand, logo, or trademark or any derivative thereof,
of the other party without the prior written consent of said other party.

8.7                 Delegation of Duties.  Neither party may delegate to a third
party their respective obligations hereunder without the written consent of the
other party.

8.8                 Assignment.  This Agreement and the rights hereunder are not
transferable or assignable without the prior written consent of the parties
hereto, except for rights to payment and except to a person or entity who
acquires all or substantially all of a party's stock, assets or business to
which this Agreement pertains, whether by sale, merger, acquisition or
otherwise.  This Agreement will bind and inure to the benefit of the parties and
their respective successors and permitted assigns.

8.9                 Publicity and Press Releases.  Except to the extent
necessary under applicable laws or for ordinary marketing purposes, the parties
agree that no press releases or other publicity relating to the substance of the
matters contained herein will be made without approval by both parties.

8.10              Force Majeure.  No liability or loss of rights hereunder shall
result to either party from delay or failure in performance caused by an event
of force majeure (that is, circumstances beyond the reasonable control of the
party affected thereby, including without limitations, acts of God, fire, flood,
war or government action).  Obligations hereunder, however, shall in no event be
excused for a period of longer than six (6) months.  In the event of 
forcemajeure, the party whose performance is affected shall give prompt written
notice to the other party stating the period of time the same is expected to
continue and will use its best efforts to mitigate the effect of the event
giving rise to the failure or delay in performance.  upon the occurrence of a
force majeure which affects SiTech's performance hereunder for long than six (6)
months, Mentor shall have the right, but not he obligation, to terminate this
Agreement, or to elect to have the affected Materials supplied by a third party
supplier until SiTech is able to resume performance.

8.11              Remedies.  Except as otherwise expressly stated in this
Agreement, the rights and remedies of a party set forth herein with respect to
failure of the other to comply with the terms of this Agreement (including,
without limitation, rights of full termination of this Agreement) are not
exclusive, the exercise thereof shall not constitute an election of remedies and
the aggrieved party shall in all events be entitled to seek whatever additional
remedies may be available in law or in equity.

8.12              Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute one and the same instrument.

[SIGNATURE PAGE TO FOLLOW]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

           

                                                                                   
Alchemy Engineering, LLC,
                                                                                   
a California limited liability company
                                                                                   
d/b/aSiTech, LLC

                                                                       
                                                                                   
By: /s/RICHARD A. COMPTON
                                                                                   
Richard A. Compton


                                                                                   
Mentor Corporation
                                                                                   
a Minnesota corporation
                                                                                   
By: /s/GARY E. MISTLIN
                                                                                   
Gary E. Mistlin
           
                                                                        VP
Finance